UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 01-21187
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

               MARCELO RIVERA-PORTILLO, also known as
                    Marcelo Rivera DeLaPortillo,

                                                     Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-01-CR-114-1)
_________________________________________________________________
                           June 27, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges

PER CURIAM:*

     Marcelo Rivera-Portillo appeals his sentence following his

guilty-plea conviction for illegal reentry into the United States

following   deportation   after    an   aggravated    felony   conviction.

Rivera contends the district court’s written judgment conflicts

with the judgment it pronounced orally at sentencing.

     “[W]hen there is a conflict between a written sentence and an

oral pronouncement, the oral pronouncement controls.”              United


*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001).                    Such a

conflict is present in the instant case.

       The written judgment required Rivera to submit to periodic

drug testing and to participate in a mental health program.                   It

also   required   him    to   incur   the     costs   associated   with    those

activities. The district court’s oral pronouncement at sentencing,

however, contained no such conditions.

       Accordingly,     the   judgment   is    vacated,   and   this   case   is

remanded for the limited purpose of allowing the district court to

amend its written judgment to conform to its oral sentence.                 Id.

                  VACATED AND REMANDED FOR AMENDMENT OF JUDGMENT